Citation Nr: 1516282	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-19 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.

2.  Entitlement to an initial compensable rating for crush injury, right second digit.

3.  Entitlement to an initial rating in excess of 10 percent for hypertension.

4.  Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and H.S.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to April 1991, September 2002 to August 2003, February 2007 to July 2008, and August 2008 to October 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2012 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In a February 2012 rating decision, service connection was granted for bilateral plantar fasciitis, and a rating of 10 percent was assigned, and service connection for crush injury, right second digit, and hypertension was granted and a noncompensable rating for each was assigned.  In February 2012, the Veteran submitted notice of disagreements with the ratings assigned for each disability.  

In a December 2012 rating decision, service connection for sleep apnea was denied.  In January 2013, the Veteran submitted a notice of disagreement.

In June 2013, the RO issued a rating decision addressing the initial ratings assigned for plantar fascitis, crush injury, right second digit, and for hypertension and the denial of service connection for sleep apnea.  In June 2013, the Veteran submitted two separate substantive appeals (via a VA form 9).  In a June 2013 rating decision, a higher 10 percent rating was granted for hypertension, effective from the February 25, 2011, effective date of the grant of service connection.  The RO issued a July 2013 supplemental state of the case that continued to address the initial ratings assigned for plantar fascitis, crush injury, right second digit, and for hypertension and the denial of service connection for sleep apnea.

The Veteran and H.S., a soldier that served with the Veteran since 2002, testified at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is of record.  The record was kept open after the hearing for 60 days to allow the Veteran to submit additional evidence.  Later that same month, the Veteran submitted a private medical opinion pertaining to his claim for service connection for sleep apnea without a waiver of initial agency of original jurisdiction (AOJ) consideration.  However, as the Board's decision is completely favorable in allowing the claim for service connection for OSA, no prejudice results to him in the Board's consideration of such evidence.  


FINDINGS OF FACT

1.  In May 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the issues of entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis,  an initial compensable rating for crush injury, right second digit, and an initial rating in excess of 10 percent for hypertension.

2.  The Veteran's diagnosed OSA had its onset during his active duty.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issues of entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis, an initial compensable rating for crush injury, right second digit, and an initial rating in excess of 10 percent for hypertension,  have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 

2.  The criteria for service connection for OSA have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

During the May 2014 hearing before the Board, the Veteran stated that he wanted to withdraw his claims on appeal for entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis,  an initial compensable rating for crush injury, right second digit, and an initial rating in excess of 10 percent for hypertension. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204(c) (2014).

As a result of the Veteran's withdraw of his appeal for entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis,  an initial compensable rating for crush injury, right second digit, and an initial rating in excess of 10 percent for hypertension, no allegation of error of fact or law remains before the Board for consideration as to these issues.  Therefore, the Board finds that the Veteran has withdrawn the claims for entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis, an initial compensable rating for crush injury, right second digit, and an initial rating in excess of 10 percent for hypertension,  on appeal. Therefore, the Board does not have jurisdiction to review an appeal as to those issues, and they are dismissed.

Service Connection

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the Veteran's claim for service connection for OSA, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service treatment records (STRs) are negative for complaints, treatment, or diagnosis of OSA or any other sleep or respiratory disorder.  

He was first evaluated for sleep apnea symptoms in September 2012, and a polysomnography established OSA.  He underwent testing again in October 2012, which confirmed his OSA.

The record includes a November 2012 statement from H.S.  He reported that he was roommates with the Veteran.  During that time, he reported that the Veteran's snoring was "out of control" and sometimes the Veteran stopped breathing.

The record includes a May 2013 statement from M.S., PA-C, Officer in Charge (OIC) of the Troop Medical Clinic in Afghanistan.  She reported that she saw the Veteran for complaints of dyssomnia and snoring.  In addition, she noted that many other soldiers complained of the Veteran's snoring.  However, because they were in a combat zone, there was no way to evaluate the Veteran's sleep problems.  She advised the Veteran to undergo a sleep study once he returned to the United States.

In an October 2013 statement from the Veteran's wife, she reported that since his return from Afghanistan, the Veteran has snored very loudly and has stopped breathing.

At the hearing, the Veteran reported that during service he was told that he snores loudly and that he stopped breathing.  H.S. reported that he was assigned to the same unit as the Veteran and that the Veteran snored and quit breathing.

After the hearing, the Veteran submitted a letter from Dr. G.V., dated in May 2014.  Dr. G.V. noted that the Veteran was formally diagnosed with OSA in October 2012.  Dr. G.V. reported that the Veteran received daily CPAP treatment.  Dr. G.V. noted that he reviewed several signed statements regarding the Veteran's snoring and episodes of apnea while he was on active duty, including the statement from M.S., PA-C.  Dr. G.V. opined that based on above, it was fairly certain that the Veteran's current OSA began during his active service.

While the Veteran was afforded a VA examination in May 2013, the examiner did not review the Veteran's claim file and only noted review of his civilian medical records and his electronic VA medical records.  The VA examiner opined that the Veteran's OSA was less likely as not related to his active duty as OSA was not caused by Gulf War Syndrome (GWS).  However, the Veteran never raised the contention that his OSA was due to GWS. Thus, the Board finds the May 2013 VA examiner's opinion to be of little probative value.

Clearly, the evidence of record confirms that the Veteran has a current diagnosis of OSA.  Thus, the ultimate disposition of this appeal rests upon whether the condition is related to his service.  The Veteran, H.S, and the Veteran's wife have provided competent and highly credible account of having symptoms of sleep apnea in service and continuing thereafter.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  The Board further accords higher degree of probative value to the May 2014 private opinion from Dr. G.V. in that he noted a review of pertinent evidence and provided a rationale consistent with the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

In considering the Veteran's competent and credible lay statements regarding the onset and continuity of pertinent symptomatology, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that his OSA had its onset in service.  Accordingly, service connection for OSA is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The issue of entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis is dismissed.

The issue of entitlement to an initial compensable rating for crush injury, right second digit is dismissed.

The issue of entitlement to an initial rating in excess of 10 percent for hypertension is dismissed.

Entitlement to service connection for OSA is granted.



____________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


